DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 11/19/2021.
Claims 1, 9, and 16 have been amended. No claims have been newly canceled or newly added.

Claims 1-7, 9-11, 15-17, 19, 22 and 23 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-11, 15-17, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbari (US 2015/0175972, hereinafter Jabbari ‘972) in view of Jinushi et al (American Journal of Cancer Research, 2012), Grolman (WO 2016/172707-previously cited) and Anderson et al (US 2012/0213708- newly cited).
The amended claims are drawn to a method of culturing a population of cancer cells comprising:
 encapsulating a cancer cell population in a first area of a biocompatible matrix, the first area comprising a first hydrogel, the cancer cell population being encapsulated within the first hydrogel, the cancer cell population including cancer stem cells and differentiated cancer cells, wherein the first hydrogel hydrogel 
encapsulating macrophages in a second area of the matrix, the second area comprising a second hydrogel, the macrophages being encapsulated within the second hydrogel, the first and second areas of the matrix being adjacent to one another, the cancer cell population and the macrophage population being in chemical communication with one another; and 
culturing the cells while held in chemical communication with one another in the matrix, wherein over the course of the culturing the cancer cell population is enriched in the cancer stem cells and depleted in the differentiated cancer cells.
Amended claim 9 drawn to the method of claim 1, the second hydrogel such that the macrophages are adherent within the second hydrogel.
Regarding claims 1-2 and 9, Jabbari ‘972 teaches a method of 3D gel culturing with a synthetic inert gel (matrix) to study the effects of the microenvironment on cancer cell response, particularly cancer stem cell response (page 4 para 33). The matrices can be used to selectively enrich a cell population in cancer stem cells (CSCs) (page 4 para 39). The cell population examined can include multiple different cell types combined together including breast cancer cells and cancer stem cells encapsulated in a gel (matrix) and also include other encapsulated cells that function as support for the 
Jabbari ‘972 is silent with regard to the type of immune system cells included that support the growth of the cancer cells.
Jinushi teach that tumor-associated macrophages (TAM) interact with and promote the tumorigenicity of cancer stem cells via production of milk-fat globule-epidermal growth factor-VIII (MFG-E8) and IL-6 through coordinated activation of the STA3 and sonic hedgehog pathways. TAM might serve as a component of the immunological niche by which cancer stem cell activities are maintained and amplified within tumor microenvironments (page 532, column 2, first paragraph and Figure 2). Recent comprehensive analysis revealed that the numbers and activities of tumor-associated macrophages (TAM) may influence the prognosis of patients with breast cancer (page 531, column 2, last paragraph).
One of ordinary skill in the art would have been motivated to include macrophages in the 3D culture method of Jabbari ‘972 as a support cell population because Jinushi teach and suggest that tumor associated macrophages interact with and promote the tumorigenicity of cancer stem cells via production of milk-fat globule-epidermal growth factor-VIII (MFG-E8) and IL-6 through coordinated activation of the STA3 and sonic hedgehog pathways. TAM might serve as a component of the immunological niche by which cancer stem cell activities are maintained and amplified within tumor microenvironments (page 532, column 2, first paragraph and Figure 2). One of ordinary skill in the art would have been motivated to include breast cancer cells 
Jabbari ‘972 describe the use of ultra-low attachment plates for the formation of tumorspheres (see page 10 para 81-82) so that the tumor cells will attach to each other rather than the surface they are seeded upon. Jabbari ‘972 also suggest the use of synthetic inert polymers which are known to be either non-adherent or have poor attachment to cells (see Jabbari page 5 para 46). 
However, Jabbari ‘972 do not specifically teach separating the support cells from the tumor cells so that the support cells can be exposed to a second area of the biocompatible matrix, the second area comprising a second hydrogel with a cell-adhesive agent.
Grolman teach methods of coculturing cells in separate regions of a multilayer hydrogel fiber for the study of the tumor microenvironment (TMEM) (page 4 para 22). The cells can include macrophages and tumor cells, specifically breast cancer cells, in spatially organized 3D hydrogels of cells and matrix (page 5 para 25-27). The polymers used can vary (page 7 para 30) and in some embodiments can include a peptide linker conjugated to the inert polymer to support cell adhesion (page 6 para 29).
Anderson teach the coculture of macrophages and islets wherein the macrophages are cultured on an adherent surface (page 15 para 175).
One of ordinary skill in the art would have been motivated to keep the macrophages in a second area of the biocompatible matrix separate from the tumor 
Regarding claims 3-4, Jabbari ‘972 suggest use of cancer cells from dissociated tissues (a subject) as well as cancer cell lines in 3D models (page 1, para 6).
Regarding claims 5-7, Jabbari ‘972 suggest culturing cells in the matrix for about 3 days or more (pages 2-3, Fig 5-8, Fig. 10), and also suggest including a biologically active agent, such as a cancer drug, (page 1 para 8, page 7 para 65).
Regarding claims 10-11, Jabbari ‘972 suggest that the number of cancer cells be 1.4 x 105 cells/ml (page 2 para 15, page 3 para 24, para 27, para 29). Jabbari ‘972 is silent to the number of support cells that are encapsulated, but this number is a result effective variable as the support cells, such as macrophages, are providing support to the cancer stem cells and thus the claimed number of support cells is attainable through 5 cells/ml of cancer cells.
Regarding claim 15, Jabbari ‘972 suggest that multiple different cell types can be included in their invention. Non-cancerous cells can also be encapsulated in or supported on a gel, for instance in conjunction with cancer stem cells and support cells can include without limitation mesenchymal cells, endothelial cells, immune cells lymphatic cells, etc. (non-cancerous) (page 4 para 40).
Regarding claim 16, Jabbari ‘972 suggest that the biocompatible matrix can comprise a crosslinked PEG with the crosslinking in the presence of the cancer cell population (page 5 para 46-47, pages 8-9 para 74).
Regarding claim 17, Jabbari ‘972 suggest that the hydrogel matrix (biocompatible matrix) can be designed to have an intermediate elastic modulus of from 10 kPa to 30 kPa, a low elastic modulus of less than 10 kPa or a high elastic modulus of from 10 kPa to 70 kPa (page 5 para 43).
Regarding claims 19 and 22-23, Jabbari ‘972 suggest that the stiffness of the gel matrix can be adjusted so as to replicate the ECM stiffness of the encapsulated cells when in vivo (page 5 para 44). The stiffness of the system can be controlled through the crosslink density and/or the density of polymer chains of the hydrogel network (page 5 para 47). The response of cancer cells to matrix stiffness is not only dependent on the cancer but also on the malignancy of the cancer (page 5 para 44). Jabbari suggest that the stiffness of normal tissue is taught to be lower than cancerous tissue (page 5 para 43). 

Therefore the combined teachings of Jabbari ‘972, Jinushi et al, Grolman and Anderson render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
Applicant argues that none of the cited references of Jabbari’972, Jinushi, Grolman or Anderson teach or suggest the claimed method. Applicant asserts that none of the cited references teach or suggest a method in which a cancer cell population is encapsulated within a first hydrogel that is inert to both the cancer stem cells and the differentiated cancer cells of the population and also encapsulating macrophages within .
This is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Jinushi and Grolman suggest that when tumor cells are cocultured with macrophages for support of the tumor cells that they should be kept separate from the tumor cells, but in communication with them. Anderson suggest that macrophages require an environment wherein they can be cocultured to provide support to other cells in adherent form. These suggestions render obvious the modification of the Jabbari ‘972 method to accommodate the coculture of tumor cells (cancer stem cells) with support cells, such as macrophages, to yield a tumor environment (TEM) that reflects the in vivo condition.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632